UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6632



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALBERT SHAW NELSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron M. Currie, District Judge.
(CR-95-333, CA-99-4168-5-22)


Submitted:   November 18, 2002             Decided:   March 7, 2003


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinin.


Robert Allen Ratliff, ROBERTS, SHIELDS, GREEN, LANDRY & RATLIFF,
Mobile, Alabama, for Appellant. Marvin Jennings Caughman, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Albert Shaw Nelson seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000)

and denying his motion under Fed. R. Civ. P. 59(e).            We have

reviewed the record and conclude substantially for the reasons

stated by the district court that Nelson has not made a substantial

showing of the denial of a constitutional right. See United States

v. Nelson, Nos. CR-95-333; CA-99-4168-5-22 (D.S.C. Aug 1, 2001;

Oct. 1, 2001); Boeckenhaupt v. United States, 537 F.2d 1182, 1183

(4th    Cir.   1976).    Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.        See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              DISMISSED




                                  2